United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1578
Issued: February 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from an April 13, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a cervical condition causally related to
factors of his federal employment.
FACTUAL HISTORY
On August 12, 2009 appellant, then a 48-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that he sustained a cervical herniated disc causally related to
repetitive motion in his federal employment. He stopped working on April 15, 2009, returned to
work on July 14, 2009 and was currently working part time, four to five hours a day.1
1

The record contains a May 1, 2008 job offer for a modified mail processing clerk position.

In a report dated June 18, 2009, Dr. Andre Fontana, an orthopedic surgeon, stated that
appellant remained under his care for a work-related cervical herniated disc problem. He noted
the results on a March 13, 2009 magnetic resonance imaging (MRI) scan. Dr. Fontana stated
that appellant had been totally disabled for the past two months.
By form report (CA-20) dated July 10, 2009, Dr. Fontana diagnosed cervical herniated
disc and checked a box “yes” that he believed the condition was caused or aggravated by
employment. He stated, “Continuous and repetitive motion [and] activity.” In a July 25, 2009
work capacity evaluation (Form OWCP-5c), Dr. Fontana indicated that appellant could work
four hours a day with restrictions. He listed a diagnosis of cervical spondylosis with
myelopathy.
In a report dated September 8, 2009, Dr. Fontana stated that appellant had a history of a
work-related injury to the cervical spine. He reported that appellant “was working with the mail
boxes and was using repetitive movements and also working at the window region and pushing
for the mail when he became more symptomatic in his neck associated with disc problems.”
By decision dated October 8, 2009, the Office denied the claim for compensation. It
found that the medical evidence was insufficient to establish the claim.
Appellant requested a telephonic hearing with an Office hearing representative, which
was held on January 13, 2010. He indicated that there was another claim filed for a neck
condition. Appellant discussed his job duties and the repetitive motions required. He submitted
a report dated December 22, 2009 from Dr. Fontana, who again stated that appellant remained
under his care for a work-related cervical herniated disc.
By decision dated April 13, 2009, the Office hearing representative affirmed the
October 8, 2009 Office decision. The hearing representative found that the medical evidence
was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
At the January 13, 2010 hearing, appellant indicated that there was another compensation
claim for a neck injury. It is not clear what specific work factors he had alleged with respect to
the other claim. In this case, appellant filed a claim for a new injury that he attributed to
repetitive motion when working the box section and when he worked the window grabbing
parcels and keeping his arm extended. The issue is whether the medical evidence is sufficient to
establish causal relationship between his cervical condition and the identified work factors.
The attending physician, Dr. Fontana, diagnosed cervical herniated disc, as well as
cervical spondylosis with myelopathy. As noted, the medical evidence must provide a
rationalized medical opinion on causal relationship, based on a complete background.
Dr. Fontana noted a “work-related” cervical herniated disc, without providing a rationalized
medical opinion enplaning how this diagnosis was caused or contributed to by the work factors
identified. The checking of a box “yes” in a form report, without additional explanation or
rationale, is not sufficient to establish causal relationship.8
In a September 8, 2009 report, Dr. Fontana briefly noted repetitive motions and pushing
mail in appellant’s employment. He did not provide a complete factual background, describing
appellant’s work history or the duties performed. In addition, there was no medical history
discussing any prior neck conditions or the development of the diagnosed conditions.
Dr. Fontana did not provide a rationalized medical opinion explaining how the identified work
factors contributed to a appellant’s neck condition. In the absence of probative medical
evidence, the Board finds that appellant did not meet his burden of proof in this case.

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

3

CONCLUSION
The Board finds that appellant did not establish a cervical condition causally related to
identified employment factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2010 is affirmed.
Issued: February 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

